DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest an anode for a lithium battery or sodium battery, said anode comprising multiple porous graphene balls and multiple particles or coating of a lithium-attracting metal or sodium-attracting metal at a graphene ball-to-metal volume ratio from 2/98 to 98/2, wherein each porous graphene ball of the multiple porous graphene balls comprises a plurality of graphene sheets forming into said ball having a diameter from 100 nm to 20 µm and a pore or multiple pores having a pore volume fraction from 10% to 99.9% based on the total graphene ball volume, and wherein said lithium-attracting metal or sodium-attracting metal, having a diameter or thickness from 1 nm to 20 µm, is selected from Au, Ag, Mg, Zn, Ti, K, Al, Fe, Mn, Co, Ni, Sn, V, Cr, an alloy thereof, or a combination thereof and is disposed outside of the graphene balls or on exterior surfaces of the graphene balls.  The prior art also fails to disclose an alkali metal battery, or more specifically, a lithium ion battery or sodium ion battery comprising the anode discussed above.  Finally, the prior art references fail to disclose the following methods of producing the anode discussed above: (1) (a) depositing a metal layer of a lithium-attracting metal or sodium-attracting metal, in the form of a metal coating or discrete multiple particles, onto a surface of a current collector, wherein the lithium-attracting or sodium-attracting metal is selected from Au, Ag, Mg, Zn, Ti, Al, Fe, Mn, Co, Ni, Sn, V, Cr, an alloy thereof, or a combination thereof; and (b) depositing a layer of multiple graphene balls onto a surface of the metal layer to form a multiple-layer anode; (2) (a) depositing a layer of multiple graphene balls onto a surface of a current collector; and (b) depositing a metal layer of a lithium-attracting metal or sodium-attracting metal, in the form of a metal coating or discrete multiple particles, onto the graphene ball layer to form a multiple-layer anode, wherein the lithium-attracting or sodium-attracting metal is selected from Au, Ag, Mg, Zn, Ti, Al, Fe, Mn, Co, Ni, Sn, V, Cr, an alloy thereof, or a combination thereof; (3) (a) providing a slurry comprising a mixture of multiple graphene balls and a lithium-attracting metal or sodium-attracting metal, and an optional binder or adhesive dispersed/dissolved in a liquid medium, wherein the lithium-attracting or sodium-attracting metal is selected from Au, Ag, Mg, Zn, Ti, Al, Fe, Mn, Co, Ni, Sn, V, Cr, an alloy thereof, or a combination thereof; and (b) dispensing and depositing the slurry onto a surface of a current collector and removing the liquid medium to form the anode. The prior art references differ from the present invention in that the metal is crumpled up inside of the graphene balls instead of being present outside of the graphene balls, and that the metal mixed with the graphene balls is one of the metals listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722